Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 1 of 19 PageID 76


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


   CHARLES DUKES,

          Applicant,

   v.                                                       CASE NO. 8:17-cv-1351-T-23CPT

   SECRETARY, Department of Corrections,

         Respondent.
   ____________________________________/


                                                 ORDER

          Dukes applies under 28 U.S.C. § 2254 for the writ of habeas corpus (Doc. 1)

   and challenges his convictions for a count of sale or delivery of cocaine within 1000

   feet of a public park, for which conviction Dukes is imprisoned for fifteen years as a

   habitual felony offender. Numerous exhibits (“Respondent’s Exhibit __”) support

   the response. (Doc. 6) The respondent both admits the application’s timeliness and

   argues that one ground is not fully exhausted. (Response at 7 and 18–19, Doc. 6)

                                       I.     BACKGROUND 1

          Dukes alleges that he was riding his bicycle to the store when a vehicle

   approached him. Unbeknownst to Dukes, the driver of the vehicle was an

   undercover law enforcement officer and the passenger was a confidential informant.




          1
            This summary of the facts is nearly a quotation from the recitation of facts in the post-
   conviction courts’ order. (Respondent’s Exhibits 14 at 88)
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 2 of 19 PageID 77


   The officer asked Dukes to sell some crack cocaine, but Dukes refused. The driver

   directed Dukes’s attention to tools in the vehicle and explained that he was a

   working person on a thirty-minute lunch break and that he wanted the crack cocaine

   for a sexual encounter with the passenger. Dukes sold crack cocaine to the officer.

          Dukes pleaded guilty without a plea agreement and was sentenced to

   imprisonment for fifteen years as a habitual felony offender. Dukes appealed and

   moved to withdraw his plea, but he later withdrew the appeal. The motion to

   withdraw plea was dismissed because the court lacked jurisdiction when the motion

   was filed.

          Dukes timely moved under Rule 3.850, Florida Rules of Criminal Procedure,

   for post-conviction relief in which he alleged that counsel rendered ineffective

   assistance. The post-conviction court dismissed the initial motion for insufficiency

   but with leave to amend. (Respondent’s Exhibit 14 at 54) The amended motion

   identified six grounds for relief, which the post-conviction court grouped into two

   claims of ineffective assistance of counsel: for not pursuing an entrapment defense

   and for laboring under a conflict of interest.

                 II.   EXHAUSTION AND PROCEDURAL DEFAULT

          In his federal application Dukes asserts the two grounds for relief as identified

   by the post-conviction court, however, the respondent argues that Dukes includes

   two assertions not previously included within the conflict of interest claim. In the

   state proceedings Dukes supported his conflict claim by alleging (1) that counsel’s

   interests were adverse to his interests, (2) that counsel failed to request a Nelson



                                               -2-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 3 of 19 PageID 78


   hearing, and (3) that the trial court neither inquired into the conflict nor conducted a

   Nelson hearing. In his federal application Dukes (1) concedes both that his motion in

   state court was “inartfully argued” and that his “intention was to present this claim

   of ineffective assistance of counsel based on counsel’s failure to move to withdraw as

   counsel and requesting [sic] a hearing to see if a true conflict existed” (Doc. 1 at 6)

   and (2) omits the three allegations from the state post-conviction proceeding and

   instead asserts that counsel was ineffective at sentencing because counsel failed both

   to adopt his pro se motion to withdraw his plea and to present testimony of a

   psychologist. Consequently, the federal application both alleges a claim based on

   two factual assertions not presented to the state court and abandons what Dukes

   presented to the state court. 2




           2
            The post-conviction court denied the conflict-of-interest claim as follows (Respondent’s
   Exhibit 14 at 90):

                   Grounds B and D of Defendant’s motion focus on an alleged conflict
                   of interest between Defendant and counsel. In its prior order, the
                   Court struck these claims for being based solely on conclusory
                   allegations, rather than specific evidence of an actual conflict of
                   interest as required for a facially sufficient claim. Although the Court
                   noted the pleading deficiencies and provided an opportunity to
                   correct them, the instant amended motion is equally insufficient:
                   Defendant repeatedly asserts that counsel “was laboring under a
                   conflict of interest” but fails to allege any specific facts evidencing an
                   actual conflict. Accordingly, the Court denies the claims in Grounds
                   B and D. See Spera v. State, 971 So. 2d 754, 761 (Fla. 2007) (requiring
                   that defendants receive one opportunity to amend a facially
                   insufficient postconviction claim).

           The state’s practice of requiring an allegation based on sufficient supporting facts is the same
   as federal practice. See, e.g., Hittson v. GDCP Warden, 759 F.3d 1210, 1263 (11th Cir. 2014)
   (“[G]eneralized allegations are insufficient in habeas cases. . . . In other words, Rule 2(c)[, Rules
   Governing Section 2254 Proceedings,] ‘mandate[s] fact pleading as opposed to notice pleading, as
   authorized under Federal Rule of Civil Procedure 8(a).’”) (quoting Borden v. Allen, 646 F.3d 785, 810
   (11th Cir. 2011)), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015).


                                                      -3-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 4 of 19 PageID 79


          An applicant must present each claim to a state court before raising the claim

   in federal court. “[E]xhaustion of state remedies requires that petitioners ‘fairly

   presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

   to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan v.

   Henry, 513 U.S. 364, 365 (1995). Accord Rose v. Lundy, 455 U.S. 509, 518–19 (1982)

   (“A rigorously enforced total exhaustion rule will encourage state prisoners to seek

   full relief first from the state courts, thus giving those courts the first opportunity to

   review all claims of constitutional error.”). “To provide the State with the necessary

   ‘opportunity,’ the prisoner must ‘fairly present’ his claim in each appropriate state

   court (including a state supreme court with powers of discretionary review), thereby

   alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27,

   32 (2004) (citing Duncan).

          Also, an applicant must present to the federal court the same claim that was

   presented to the state courts. Picard v. Connor, 404, U.S. 270, 275 (1971) (“[W]e have

   required a state prisoner to present the state courts with the same claim he urges

   upon the federal courts.”). “Mere similarity of claims is insufficient to exhaust.”

   Duncan v. Henry, 513 U.S. at 366.

          In the state proceedings Dukes failed to present as part of the conflict claim the

   two new factual assertions, specifically, counsel’s failure both to adopt his pro se

   motion to withdraw his plea and to present testimony of a psychologist. “While we

   do not require a verbatim restatement of the claims brought in state court, we do

   require that a petitioner presented his claims to the state court ‘such that a reasonable



                                               -4-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 5 of 19 PageID 80


   reader would understand each claim’s particular legal basis and specific factual

   foundation.’” McNair v. Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005) (quoting

   Kelley v. Sec’y, Dep’t of Corr., 377 F.3d 1317, 1344–45 (11th Cir. 2004)), cert. denied,

   547 U.S. 1073 (2006). See also Anderson v. Harless, 459 U.S. 4, 6 (1982) (“It is not

   enough that all the facts necessary to support the federal claim were before the state

   courts, or that a somewhat similar state-law claim was made.”); Kelley, 377 F.3d at

   1345 (“The exhaustion doctrine requires a habeas applicant to do more than scatter

   some makeshift needles in the haystack of the state court record.”) (citations

   omitted); Brown v. Estelle, 701 F.2d 494, 495 (5th Cir. 1983) (“The exhaustion

   requirement is not satisfied if a petitioner presents new legal theories or entirely new

   factual claims in support of the writ before the federal court.”). Consequently, the

   two new factual assertions are unexhausted.

          The failure to properly exhaust each available state court remedy causes a

   procedural default of the unexhausted claim. O’Sullivan v. Boerckel, 526 U.S. 838,

   847 (1999) (“Boerckel’s failure to present three of his federal habeas claims to the

   Illinois Supreme Court in a timely fashion has resulted in a procedural default of

   those claims.”). See also Snowden v. Singletary, 135 F.3d 732, 736 (11th Cir. 1998)

   (“[W]hen it is obvious that the unexhausted claims would be procedurally barred in

   state court due to a state-law procedural default, we can forego the needless ‘judicial

   ping-pong’ and just treat those claims now barred by state law as no basis for federal

   habeas relief.”).




                                               -5-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 6 of 19 PageID 81


         Dukes procedurally defaulted the two unexhausted factual assertions, and, as

   a consequence, these factual assertions in support of his claim of ineffective

   assistance of counsel in ground one are barred from federal review absent a showing

   of “actual cause and prejudice” or “manifest injustice.” Coleman v. Thompson,

   501 U.S. 72, 29–30 (1991); Murray v. Carrier, 477 U.S. 478, 496 (1986). The basis for

   “cause” must ordinarily reside in something external to the defense. Marek v.

   Singletary, 62 F.3d 1295, 1302 (11th Cir. 1995). To show “prejudice,” the applicant

   must show “not merely that the errors at his trial created the possibility of prejudice,

   but that they worked to his actual and substantial disadvantage, infecting his entire

   trial with error of constitutional dimensions.” Hollis v. Davis, 941 F.2d 1471, 1480

   (11th Cir. 1991) (italics original) (quoting United States v. Frady, 456 U.S. 152, 170

   (1982)).

         To meet the fundamental miscarriage of justice exception, Dukes must show

   constitutional error coupled with “new reliable evidence — whether it be exculpatory

   scientific evidence, trustworthy eyewitness accounts, or critical physical evidence —

   that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). This

   exception is not available unless “petitioner shows, as a factual matter, that he did

   not commit the crime of conviction.” Ward v. Cain, 53 F.3d 106, 108 (5th Cir. 1995)

   (denying a certificate of probable cause).

         Dukes establishes neither “cause and prejudice” nor a “fundamental

   miscarriage of justice.” Therefore, the assertions that at sentencing counsel failed

   both to adopt his pro se motion to withdraw his plea and to present testimony of a


                                                -6-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 7 of 19 PageID 82


   psychologist are procedurally barred from federal review and not entitled to a

   determination on the merits. Having omitted the factual basis for the conflict claim

   as presented to the state court and instead having presented only procedurally barred

   facts to support the conflict claim, Dukes’s conflict claim (ground one) is barred from

   federal review. 3 However, the entrapment claim (ground two), as presented to the

   state courts, is entitled to a review on the merits.

                                   III. STANDARD OF REVIEW

           The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

   governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210 (11th

   Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a highly

   deferential standard for federal court review of a state court adjudication, states in

   pertinent part:

                   An application for a writ of habeas corpus on behalf of a person
                   in custody pursuant to the judgment of a State court shall not
                   be granted with respect to any claim that was adjudicated on
                   the merits in State court proceedings unless the adjudication of
                   the claim —

                   resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal law, as
                   determined by the Supreme Court of the United States; or

                   resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence presented in
                   the State court proceeding.




           3
            As explained in the preceding footnote, Dukes would not prevail on ground one as
   presented to the state court even if the district court were to review this claim of ineffective assistance
   of counsel.


                                                      -7-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 8 of 19 PageID 83


          Williams v. Taylor, 529 U.S. 362, 412–13 (2000), explains this deferential

   standard:

                 In sum, § 2254(d)(1) places a new constraint on the power of a
                 federal habeas court to grant a state prisoner’s application for a
                 writ of habeas corpus with respect to claims adjudicated on the
                 merits in state court. Under § 2254(d)(1), the writ may issue
                 only if one of the following two conditions is satisfied — the
                 state court adjudication resulted in a decision that (1) “was
                 contrary to . . . clearly established Federal Law, as determined
                 by the Supreme Court of the United States” or (2) “involved an
                 unreasonable application of . . . clearly established Federal law,
                 as determined by the Supreme Court of the United States.”
                 Under the “contrary to” clause, a federal habeas court may
                 grant the writ if the state court arrives at a conclusion opposite
                 to that reached by this Court on a question of law or if the state
                 court decides a case differently than this Court has on a set of
                 materially indistinguishable facts. Under the “unreasonable
                 application” clause, a federal habeas court may grant the writ if
                 the state court identifies the correct governing legal principle
                 from this Court’s decisions but unreasonably applies that
                 principle to the facts of the prisoner’s case.

          “The focus . . . is on whether the state court’s application of clearly established

   federal law is objectively unreasonable, . . . an unreasonable application is different

   from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

   obtaining habeas corpus from a federal court, a state prisoner must show that the

   state court’s ruling on the claim being presented in federal court was so lacking in

   justification that there was an error well understood and comprehended in existing

   law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

   562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The critical

   point is that relief is available under § 2254(d)(1)’s unreasonable-application clause if,

   and only if, it is so obvious that a clearly established rule applies to a given set of

   facts that there could be no ‘fairminded disagreement’ on the question . . . .”) (citing


                                                -8-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 9 of 19 PageID 84


   Richter); Woods v. Donald, 575 U.S. 312, 316 (2015) (“And an ‘unreasonable

   application of ’ those holdings must be objectively unreasonable, not merely wrong;

   even clear error will not suffice.”) (citing Woodall, 572 U.S. at 419). Accord Brown v.

   Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective reasonableness, not

   the correctness per se, of the state court decision that we are to decide.”). The phrase

   “clearly established Federal law” encompasses only the holdings of the United States

   Supreme Court “as of the time of the relevant state-court decision.” Williams v.

   Taylor, 529 U.S. at 412.

          The purpose of federal review is not to re-try the state case. “The [AEDPA]

   modified a federal habeas court’s role in reviewing state prisoner applications in

   order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions are

   given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694.

   A federal court must afford due deference to a state court’s decision. “AEDPA

   prevents defendants — and federal courts — from using federal habeas corpus review

   as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

   559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)

   (“This is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating

   state-court rulings, which demands that state-court decisions be given the benefit of

   the doubt’ . . . .”) (citations omitted).

          When the last state court to decide a federal claim explains its decision in a

   reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

   opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.


                                               -9-
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 10 of 19 PageID 85


    1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons

    given by the state court and defers to those reasons if they are reasonable.”). When

    the relevant state-court decision is not accompanied with reasons for the decision,

    the federal court “should ‘look through’ the unexplained decision to the last related

    state-court decision that does provide a relevant rationale [and] presume that the

    unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192. The

    State may contest “the presumption by showing that the unexplained affirmance

    relied or most likely did rely on different grounds than the lower state court’s

    decision . . . .” Wilson, 138 S. Ct. at 1192.

           Dukes voluntarily withdrew his direct appeal (Respondent’s Exhibit 11), and,

    in a per curiam decision without a written opinion, the state appellate court affirmed

    the denial of Dukes’s subsequent Rule 3.850 motion for post-conviction relief.

    (Respondent’s Exhibit 17) The state appellate court’s per curiam affirmance warrants

    deference under Section 2254(d)(1) because “the summary nature of a state court’s

    decision does not lessen the deference that it is due.” Wright v. Moore, 278 F.3d 1245,

    1254, reh’g and reh’g en banc denied, 278 F.3d 1245 (11th Cir. 2002), cert. denied sub nom

    Wright v. Crosby, 538 U.S. 906 (2003). See also Richter, 562 U.S. at 100 (“When a

    federal claim has been presented to a state court and the state court has denied relief,

    it may be presumed that the state court adjudicated the claim on the merits in the

    absence of any indication or state-law procedural principles to the contrary.”), and

    Bishop v. Warden, 726 F. 3d 1243, 1255–56 (11th Cir. 2013) (describing the difference

    between an “opinion” or “analysis” and a “decision” or “ruling” and explaining that


                                               - 10 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 11 of 19 PageID 86


    deference is accorded the state court’s “decision” or “ruling” even absent an

    “opinion” or “analysis”).

          As Pinholster explains, 563 U.S. at 181–82, review of the state court decision is

    limited to the record that was before the state court:

                 We now hold that review under § 2254(d)(1) is limited to the
                 record that was before the state court that adjudicated the claim
                 on the merits. Section 2254(d)(1) refers, in the past tense, to a
                 state-court adjudication that “resulted in” a decision that was
                 contrary to, or “involved” an unreasonable application of,
                 established law. This backward-looking language requires an
                 examination of the state-court decision at the time it was made.
                 It follows that the record under review is limited to the record
                 in existence at that same time, i.e., the record before the state
                 court.

    Dukes bears the burden of overcoming by clear and convincing evidence a state

    court’s fact determination. “[A] determination of a factual issue made by a State

    court shall be presumed to be correct. The applicant shall have the burden of

    rebutting the presumption of correctness by clear and convincing evidence.”

    28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

    but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

    (11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Dukes’s

    post-conviction claims warrants deference in this case. (Order Denying Motion for

    Post-Conviction Relief, Respondent’s Exhibit 14 at 87–91)

                      INEFFECTIVE ASSISTANCE OF COUNSEL

          Dukes claims ineffective assistance of counsel, a difficult claim to sustain.

    “[T]he cases in which habeas petitioners can properly prevail on the ground of

    ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d


                                               - 11 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 12 of 19 PageID 87


    1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

    Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

    Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

    counsel claim:

                  The law regarding ineffective assistance of counsel claims is
                  well settled and well documented. In Strickland v. Washington,
                  466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                  Supreme Court set forth a two-part test for analyzing ineffective
                  assistance of counsel claims. According to Strickland, first, the
                  defendant must show that counsel’s performance was deficient.
                  This requires showing that counsel made errors so serious that
                  counsel was not functioning as the “counsel” guaranteed the
                  defendant by the Sixth Amendment. Second, the defendant
                  must show that the deficient performance prejudiced the
                  defense. This requires showing that counsel’s errors were so
                  serious as to deprive the defendant of a fair trial, a trial whose
                  result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

    Strickland requires proof of both deficient performance and consequent prejudice.

    See Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an ineffective

    assistance claim . . . to address both components of the inquiry if the defendant

    makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When applying

    Strickland, we are free to dispose of ineffectiveness claims on either of its two

    grounds.”). “[C]ounsel is strongly presumed to have rendered adequate assistance

    and made all significant decisions in the exercise of reasonable professional

    judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual ineffectiveness

    claim must judge the reasonableness of counsel’s challenged conduct on the facts of

    the particular case, viewed as of the time of counsel’s conduct.” 466 U.S. at 690.

    Strickland requires that “in light of all the circumstances, the identified acts or




                                                 - 12 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 13 of 19 PageID 88


    omissions were outside the wide range of professionally competent assistance.”

    466 U.S. at 690.

          Dukes must demonstrate that counsel’s alleged error prejudiced the defense

    because “[a]n error by counsel, even if professionally unreasonable, does not warrant

    setting aside the judgment of a criminal proceeding if the error had no effect on the

    judgment.” 466 U.S. at 691. To meet this burden, Dukes must show “a reasonable

    probability that, but for counsel’s unprofessional errors, the result of the proceeding

    would have been different. A reasonable probability is a probability sufficient to

    undermine confidence in the outcome.” 466 U.S. at 694.

          Strickland cautions that “strategic choices made after thorough investigation of

    law and facts relevant to plausible options are virtually unchallengeable; and strategic

    choices made after less than complete investigation are reasonable precisely to the

    extent that reasonable professional judgments support the limitations on

    investigation.” 466 U.S. at 690–91. Dukes cannot meet his burden merely by

    showing that the avenue chosen by counsel proved unsuccessful.

                 The test has nothing to do with what the best lawyers would
                 have done. Nor is the test even what most good lawyers would
                 have done. We ask only whether some reasonable lawyer at the
                 trial could have acted, in the circumstances, as defense counsel
                 acted at trial . . . . We are not interested in grading lawyers’
                 performances; we are interested in whether the adversarial
                 process at trial, in fact, worked adequately.

    White v. Singletary, 972 F.2d 1218, 1220 21 (11th Cir. 1992). Accord Chandler v. United

    States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

    in every case, could have done something more or something different. So,



                                               - 13 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 14 of 19 PageID 89


    omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

    or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

    Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

    investigation is discussed in Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir.

    2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

                  [W]e have explained that “no absolute duty exists to investigate
                  particular facts or a certain line of defense.” Chandler, 218 F.3d
                  at 1317. “[C]ounsel has a duty to make reasonable
                  investigations or make a reasonable decision that makes
                  particular investigations unnecessary.” Strickland, 466 U.S. at
                  691, 104 S. Ct. at 2066 (emphasis added). “[C]ounsel need not
                  always investigate before pursuing or not pursuing a line of
                  defense. Investigation (even a nonexhaustive, preliminary
                  investigation) is not required for counsel reasonably to decline
                  to investigate a line of defense thoroughly.” Chandler, 218 F.3d
                  at 1318. “In assessing the reasonableness of an attorney’s
                  investigation . . . a court must consider not only the quantum of
                  evidence already known to counsel, but also whether the
                  known evidence would lead a reasonable attorney to investigate
                  further.” Wiggins, 539 U.S. at 527, 123 S. Ct. at 2538.

    See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

    to raise a frivolous claim).

           Under Section 2254(d) Dukes must prove that the state court’s decision

    “(1) [was] contrary to, or involved an unreasonable application of, clearly established

    Federal law, as determined by the Supreme Court of the United States or (2) [was]

    based on an unreasonable determination of the facts in light of the evidence

    presented in the State court proceeding.” Sustaining a claim of ineffective assistance

    of counsel is very difficult because “[t]he standards created by Strickland and

    § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

    ‘doubly’ so.” Richter, 562 U.S. at 105. See also Pinholster, 563 U.S. 202 (An applicant


                                                - 14 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 15 of 19 PageID 90


    must overcome this “‘doubly deferential’ standard of Strickland and the AEDPA.”),

    Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011) (“Double deference

    is doubly difficult for a petitioner to overcome, and it will be a rare case in which an

    ineffective assistance of counsel claim that was denied on the merits in state court is

    found to merit relief in a federal habeas proceeding.”), and Pooler v. Sec’y, Dep’t of

    Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must view Pooler’s

    ineffective counsel claim — which is governed by the deferential Strickland test —

    through the lens of AEDPA deference, the resulting standard of review is “doubly

    deferential.”), cert. denied, 571 U.S. 874 (2013).

           In summarily denying Dukes’s motion for post-conviction relief, the state

    court recognized that Strickland governs a claim of ineffective assistance of counsel.

    (Respondent’s Exhibit 14 at 88) Because the state court rejected the claim based on

    Strickland, Dukes cannot meet the “contrary to” test in Section 2254(d)(1). Dukes

    instead must show that the state court unreasonably applied Strickland or

    unreasonably determined the facts. The presumption of correctness and the highly

    deferential standard of review requires that the analysis of a claim begin with the

    state court’s analysis.

           Dukes’s remaining claim, as alleged in ground two, is that counsel rendered

    ineffective assistance by not pursuing an entrapment defense. The post-conviction

    court denied this claim as follows (Respondent’s Exhibit 14 at 88–90):

                  Grounds A, C, and E of Defendant’s motion are based on an
                  entrapment defense. Defendant alleges that he was riding his
                  bicycle to the store when a vehicle approached. The driver of
                  the vehicle was an undercover law enforcement officer and the


                                               - 15 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 16 of 19 PageID 91


               passenger was a confidential informant (CI). They asked
               Defendant if they could purchase $30.00 of crack cocaine, but
               Defendant refused. The driver called Defendant’s attention to
               tools in the vehicle and explained that he was a working person
               on a 30-minute lunch break and he wanted the crack cocaine
               for a sexual encounter with the passenger. Defendant
               proceeded to sell them crack cocaine. Defendant now argues
               that counsel should have investigated or deposed the CI,
               informed Defendant that entrapment was an available defense,
               and pursued an entrapment defense.

               Florida courts have recognized two different theories of
               entrapment: objective entrapment and subjective entrapment.
               See Jiminez v. State, 993 So. 2d 553, 555 (Fla. 2d DCA 2008).
               Objective entrapment is a defense where law enforcement
               conduct is so egregious that it amounts to a denial of due
               process. Id. Subjective entrapment, as codified by § 777.201,
               Florida Statutes, involves a three-part test: (1) whether the
               government agent induced the accused to commit the charged
               crime; (2) whether the accused was predisposed to commit the
               offense without persuasion; and (3) whether the entrapment
               evaluation should be submitted to the jury. Id. (citing Beattie v.
               State, 636 So. 2d 744, 746 (Fla. 2d DCA 1993)). With regard to
               the accused’s predisposition, the State is permitted to make “‘an
               appropriate and searching inquiry’ into conduct of the accused
               and present evidence of the accused’s prior criminal history,
               even though such evidence is normally inadmissible.” Beattie,
               636 So. 2d at 746.

               Here, Defendant does not allege conduct so egregious as to
               implicate objective entrapment, and so the Court construes the
               proposed defense as one of subjective entrapment. The critical
               question, then, is whether Defendant was predisposed to
               commit the charged crime (i.e. selling cocaine) without
               persuasion. The pre-sentence investigation report prepared in
               this case indicates that Defendant has two prior convictions for
               possession of cocaine and one prior conviction for possession
               and sale of cocaine. Further, any persuasion or inducement
               resulting from the officer’s alleged conduct falls well short of
               creating a “substantial risk that such crime will be committed
               by a person other than one who is ready to commit it.”
               § 777.201(1), Fla. Stat. Upon review of the record and the
               allegations in Defendant’s motion, the Court finds that the
               proposed entrapment defense, whether raised in a motion to
               dismiss or as a defense at trial, would certainly have been
               unsuccessful. Accordingly, counsel was not deficient for failing
               to pursue an entrapment defense, including investigating or


                                             - 16 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 17 of 19 PageID 92


                 deposing the CI, nor was counsel deficient in failing to advise
                 Defendant of an entrapment defense.

                 Moreover, Defendant was sentenced as a habitual felony
                 offender, and as such, faced a potential sentence of life
                 imprisonment if convicted after trial. See §§ 893.13(1)(c)l,
                 775.082(3)(b), 775.084(4)(a), Fla. Stat. Instead, Defendant
                 received a sentence of 15 years as a result of his plea. To the
                 extent that Defendant argues he would have proceeded to trial
                 and faced a potential life sentence based on a defense of so little
                 merit, such a claim is inherently incredible. See Montero v. State,
                 996 So. 2d 888, 891 (Fla. 4th DCA 2008).

          The state court (1) determined that, under state law, the undercover officer’s

    conduct fell “well short” of what is required to prove entrapment and (2) ruled that

    Dukes failed to meet Strickland’s deficient performance requirement to prove

    ineffective assistance of counsel, specifically, that “counsel was not deficient for

    failing to pursue an entrapment defense, including investigating or deposing the CI,

    nor was counsel deficient in failing to advise Defendant of an entrapment defense.”

    Counsel’s reliance on a particular defense is “a matter of strategy and is not

    ineffective unless the petitioner can prove the chosen course, in itself, was

    unreasonable.” Chandler v. United States, 218 F.3d at 1318. “In order to show that an

    attorney’s strategic choice was unreasonable, a petitioner must establish that no

    competent counsel would have made such a choice.” Provenzano v. Singletary,

    148 F.3d 1327, 1332 (11th Cir. 1998). As applied to the present action, Dukes must

    show that no competent counsel would have abandoned pursuing an entrapment

    defense. Accepting the post-conviction court’s determination –– that foregoing a

    guilty plea and risking a sentence of life imprisonment was “inherently incredible”

    because the proposed entrapment defense had “so little merit” –– the state court



                                                - 17 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 18 of 19 PageID 93


    reasonably applied Strickland in determining that trial counsel’s performance was not

    deficient. See Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th Cir. 2001) (In

    determining “reasonableness,” a federal application for the writ of habeas corpus

    authorizes determining only “whether the state habeas court was objectively

    reasonable in its Strickland inquiry,” not an independent assessment of whether

    counsel’s actions were reasonable.), cert. denied, 537 U.S. 870 (2002).

                                     IV.    CONCLUSION

          Dukes fails to meet his burden to show that the state court’s decision was

    either an unreasonable application of controlling Supreme Court precedent or an

    unreasonable determination of fact. As Burt v. Titlow, 571 U.S. 12, 19–20 (2013),

    recognizes, an applicant’s burden under Section 2254 is very difficult to meet:

                 Recognizing the duty and ability of our state-court colleagues to
                 adjudicate claims of constitutional wrong, AEDPA erects a
                 formidable barrier to federal habeas relief for prisoners whose
                 claims have been adjudicated in state court. AEDPA requires
                 “a state prisoner [to] show that the state court’s ruling on the
                 claim being presented in federal court was so lacking in
                 justification that there was an error . . . beyond any possibility
                 for fairminded disagreement.” Harrington v. Richter, 562 U.S.
                 [86, 103] (2011). “If this standard is difficult to meet” — and it
                 is — “that is because it was meant to be.” Id., at [102]. We will
                 not lightly conclude that a State’s criminal justice system has
                 experienced the “extreme malfunctio[n]” for which federal
                 habeas relief is the remedy. Id., at [103] (internal quotation
                 marks omitted).

          Dukes’s application for the writ of habeas corpus (Doc. 1) is DENIED. The

    clerk must enter a judgment against Dukes and CLOSE this case.




                                               - 18 -
Case 8:17-cv-01351-SDM-CPT Document 11 Filed 07/17/20 Page 19 of 19 PageID 94


                               DENIAL OF BOTH
                       A CERTIFICATE OF APPEALABILITY
                    AND LEAVE TO APPEAL IN FORMA PAUPERIS

           Dukes is not entitled to a certificate of appealability (“COA”). A prisoner

    seeking a writ of habeas corpus has no absolute entitlement to appeal a district

    court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court

    must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

    applicant has made a substantial showing of the denial of a constitutional right.”

    To merit a COA, Dukes must show that reasonable jurists would find debatable both

    the merits of the underlying claims and the procedural issues he seeks to raise.

    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v.

    Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Because he fails to show that

    reasonable jurists would debate either the merits of the claims or the procedural

    issues, Dukes is entitled to neither a COA nor leave to appeal in forma pauperis.

           A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

    DENIED. Dukes must obtain permission from the circuit court to appeal in forma

    pauperis.

           ORDERED in Tampa, Florida, on July 17, 2020.




                                              - 19 -
